PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals district court orders denying leave to file complaints against Police Officer B.R. Taylor. We have reviewed the record and the district court orders and find no reversible error. Accordingly, we affirm. We also deny Armstrong’s motions for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *271the court and argument would not aid the decisional process.

AFFIRMED.